 

ont lie

 

 

“essai ogo
of ~ AHSNELNOMIS’<

AN

 
 

93 ‘Day SYONHSA09 JO OUVOd SAUSS3Y IVWYUIG3:).

TeV GOT Se TY Ved TAG Pav tabeyy VAT LEE ED a ed TLD 8 Te eS gt

 

  
  
 
 

Tomer NP
SEV EE fee

  

arya BS
Fe 8 UTS

    

nd Aasanus papsay pay tau > +>
PSO] SU PIAA SY OPO PIR saya, KpMsAS Tis

 

 

HAVIN Gee! Weis es Ces

“ hs
SUT SIM 4 MOTE HOS BO UVES "AUeA LON OO

2 RSH Porebhos
SZ NM

Sodd0 Nag HONvudhuaa Sau G24
a TTS HaGHO SH GL AVSSED9V cn

      

 

 

 

 

 

 

 

 

 

  

HD

  

 

 
